


117 HR 4105 IH: Restoring Northern Border Travel Act
U.S. House of Representatives
2021-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4105
IN THE HOUSE OF REPRESENTATIVES

June 23, 2021
Ms. Stefanik introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on the Judiciary, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To require the Secretary of Homeland Security to expand the list of categories of essential travel into the United States at land ports of entry along the United States-Canada border, and for other purposes.


1.Short titleThis Act may be cited as the Restoring Northern Border Travel Act. 2.Restoring travel at the United States-Canada border (a)In generalNot later than 10 days after the date of the enactment of this Act, the Secretary of Homeland Security shall expand the list of permitted essential travel into the United States at land ports of entry along the United States-Canada border to include the following categories:
(1)An individual traveling to visit a member, who is a United States citizen or permanent resident, of the immediate or extended family of such individual. (2)An individual traveling to visit property, including boats, within the United States owned or leased by such individual.
(3)An individual traveling to the United States to attended business meetings or site-visits. (4)An individual traveling directly to a United States airport to board a flight to a United States or international destination. 
(b)Plan for full reopeningNot later than 20 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to Congress and begin implementation of a plan to fully restore nonessential travel into the United States at land ports of entry along the United States-Canada border. (c)ApplicabilityThis section applies to only those restrictions (and the related relief sought in accordance with this section) in place pursuant to section 318(b)(2) of the Tariff Act of 1930 (19 U.S.C. 1318(b)(2)) at land ports of entry along the United States-Canada border due to the COVID–19 public health emergency as in effect on the date of the enactment of this Act.

